Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 5 [October] 1799
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander


Dear Sr:
Newport Rhode Island [October] 5th: 1799

Your favour of the 26th. ultimo did not reach me till last Evening. I should have the greatest pleasure in meeting you at Trenton for the purpose you mention; but Mrs: Pinckney’s health & very depressed spirits will not permitt me to quit her at present, and it is impossible for her in her actual situation to accompany me there. She is certainly better since her arrival at this place, but the swelling of her feet & legs, which commenced about three days ago, alarms her very much, tho Dr: Senter declares it is not a dangerous symptom.
In the regulations you may form I wish you would attend to the officers doing duty as much as possible with the men belonging to their respective Regiments & Companies: I have Officers doing duty in Georgia whose Corps are on the Mississippi. Ought there not also to be a regular rotation in Garrison duty, that no Corps might be permanently placed in a disagreeable station, but each in their turn take the good & the bad? As the Season is now arrived when the engagements of the young Men to the Farmers & Planters in the upper part of the Southern States are expiring, I trust the Recruiting service will go on successfully. I long to see a body of Men collected on the Potowmac & on the Savannah, that I may begin to discipline them. It will be impossible to do so properly while they are in minute detachments. When I had the pleasure of seeing General Wilkinson here, he mentioned that he had some valuable Maps & Plans of which he wished you to have copies, but he thought they could not be completed in the time he had to remain. I informed him of a Method which I learned when I was last in France of preparing paper to take off rapidly maps & plans of fortifications, and which is generally practised by the French Engineers and was used by myself in a late tour to the Southward. I will describe it, lest it should have escaped the General’s memory. Oil the quantity of paper you have occasion for (I have done six or eight sheets at a time). Take a quantity of bran & spread it about an Inch thick evenly on a table; place a coarse cloth upon the bran, then your sheets of oiled paper the one upon the other on the cloth, cover the paper with a stratum of bran evenly laid on about half an Inch or an Inch in thickness, put on this another coarse cloth—then with a Washerwoman’s Iron made very hot, but not sufficiently so as to burn, iron the upper cloth for about five or six minutes or longer if necessary: by this means the oil will be in a great measure extracted from the paper, & yet will leave it so transparent that on being placed on a map the most delicate line will be seen through it, whereby the map may be accurately copied as fast as the fingers can move. On this paper if properly prepared you may trace the plan with common or indian ink, & shade it with what colours you please; for the heat will have extracted all that part of the oil which would prevent the paper from taking readily the ink or colours.
The letter you mention to have written to me concerning the recruiting service &c I have not received. I left Charleston the 1st: of sepr: & have heard from thence as late as the 13th: when no such letter had arrived. If it gets there safe, it will be acted upon in the same manner as if I was present, but for fear of a miscarriage one of your aids had better send me a duplicate.
I have applied for & obtained for my Brother’s elder Son who is in his twentieth year a Lieutenancy in the first Regiment of Artillerists & Engineers, as I intend to make him one of my Aids that I may immediately superintend his military studies. I will be obliged to you not to arrange him in the recruiting service. Captn: Thornton the senior Captain in the 8th: Regiment is my other aid. Be assured I remain with sentiments of sincere regard & esteem
Yours affectionately
Charles Cotesworth Pinckney
P.S: I open my letter to say your favour of the 1st: instant is this moment brought in. I transmitted a furlough for Major Bradley to the Secretary of War last week, on being informed you had referred it to me. I chearfully consent to Major Toussard’s being employed as you wish the ensuing winter.

Major general Hamilton
 